PER CURIAM.
Epitomized Opinion
The Grays obtained a judgment in the court below, for an injury by a truck owned by the Knutson Co., to ah awning or .marquet, placed by the Grays in front of its building, the truck being in charge of one of the drivers of the Knutson Co., who ran into and injured the marquet.
The fact that the case was in this court before, and was sent back for a new trial, because it was found contrary to the weight of evidence, eliminates its consideration again, and the only available re-i'maining alleged- error, is whether the court below 'erred in not directing a verdict for the defendant. But it was held by the Court of Appeals that this /was a jury question, and the trial- court did not iarr in not taking the case from the jury. Judgment having been found for the plaintiff, below, this court ¡annot interfere on the ground of its being against Lhe of evidence.